Name: 2003/21/EC: Commission Decision of 30 December 2002 amending Decision 2002/673/EC approving the programmes for the implementation of Member States' surveys for avian influenza in poultry and wild birds (notified under document number C(2002) 5488)
 Type: Decision_ENTSCHEID
 Subject Matter: business organisation;  health;  European construction;  natural environment;  agricultural activity;  information technology and data processing;  documentation
 Date Published: 2003-01-14

 Avis juridique important|32003D00212003/21/EC: Commission Decision of 30 December 2002 amending Decision 2002/673/EC approving the programmes for the implementation of Member States' surveys for avian influenza in poultry and wild birds (notified under document number C(2002) 5488) Official Journal L 008 , 14/01/2003 P. 0037 - 0039Commission Decisionof 30 December 2002amending Decision 2002/673/EC approving the programmes for the implementation of Member States' surveys for avian influenza in poultry and wild birds(notified under document number C(2002) 5488)(2003/21/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Decision 90/424/EEC of 26 June 1990 on expenditure in the veterinary field(1), as last amended by Decision 2001/572/EC(2), and in particular Article 20 thereof,Whereas:(1) Council Decision 90/424/EEC provides for financial aid from the Community for the undertaking of technical and scientific measures necessary for the development of Community veterinary legislation and for veterinary education or training.(2) The implementation of surveys for avian influenza in poultry and wild birds in Member States was decided by Commission Decision 2002/649/EC(3) including a financial contribution by the Community to the costs incurred by the Member States at the rate of 50 % of the costs for the collection and the analysis of samples up to a maximum of EUR 500000 for all the Member States in total.(3) By Decision 2002/673/EC(4) the programme for a Member State was approved and standard forms were laid down for reporting results and costs of the programme performed in each Member State.(4) All Member States have now submitted their programmes which have been studied by the Commission and an expert of the Community Reference Laboratory.(5) Decision 2002/673/EC should therefore be amended in order to officially approve the Member States' programmes and to determine the amount of financial participation by the Community granted to each approved programme.(6) The date for the submission of the reports on the results of the surveys should be postponed until 15 October 2003 to better cover the investigations for wild birds.(7) The opportunity should be taken to amend one table used for Member State's reporting of the results of the survey in relation to the different categories of poultry tested and to correct a mistake in that table.(8) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health,HAS ADOPTED THIS DECISION:Article 1Decision 2002/673/EC shall be amended as follows:1. in Article 1(3) the date "30 September 2003" is replaced by the date "15 October 2003";2. Annex I is replaced by Annex I to this Decision;3. Annex II is replaced by Annex II to this Decision.Article 2This Decision is addressed to the Member States.Done at Brussels, 30 December 2002.For the CommissionDavid ByrneMember of the Commission(1) OJ L 224, 18.8.1990, p. 19.(2) OJ L 203, 28.7.2001, p. 16.(3) OJ L 213, 9.8.2002, p. 38.(4) OJ L 228, 24.8.2002, p. 27.ANNEX IList of Member States, for which programmes for avian influenza surveys in poultry and wild birds are approved>TABLE>ANNEX II>PIC FILE= "L_2003008EN.003902.TIF">